DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/21/2022 is acknowledged. Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites “comprises a tube having a first and a second end instead of the second lamella annulus” in lines 3-4. Removing the second lamella annulus and replacing it with a tube having a first and a second end broadens the claim as the second lamella annulus is required in the independent claim and is no longer required in claim 12. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites “comprises a self-closing flap instead of the second lamella annulus” in lines 3-4. Removing the second lamella annulus and replacing it with the self-closing flap broadens the claim as the second lamella annulus is . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “an automatic analytical instrument” and that it comprises the waste disposal system of claim 1 and a cuvette gripper, however, the claim is unclear as the claim is directed at an automatic analytical instrument but recites not structure which would perform an analytical analysis. The examiner suggests to include additional structure which would make the automatic analytical instrument an functioning automatic analytical instrument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-11, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2011/0091292, hereinafter Bryan.
Regarding claim 1, Bryan teaches a waste disposal system (figure 18) for the disposal of consumables through a waste chute into a waste container (intended use MPEP § 2114 (II)), the waste disposal system comprising a waste chute (item 40) having a first opening (the left side opening of item 40, figure 18) and a second opening (the right side of opening of item 40, figure 18), wherein the first opening is situated outside the waste container (intended use MPEP § 2114 (II), the opening is capable of being outside of a container) and the second opening opens toward the waste container (intended use MPEP § 2114 (II), the opening is capable of opening towards a container), wherein the first opening and the second opening are arranged at a first distance from one another (figure 18) , wherein the waste chute comprises a plurality of self-resetting lamellae (item 50) for the partial or complete closure of the first and second openings (figure 18), wherein the lamellae form at least one first lamella annulus (the annulus formed by the left item 50) and one second lamella annulus (the annulus formed by the right item 50), wherein the first lamella annulus and the second lamella annulus are arranged at a second distance above one another (figure 18), wherein at least the first lamella annulus closes the first opening and wherein at least the second lamella annulus closes the second opening (figure 18), wherein the second distance between the first lamella annulus and the second lamella annulus is at least one third of the first distance (figure 18).
Regarding claim 3, Bryan teaches wherein the waste chute has a first inner diameter in a region of the first and second lamella annuli (figure 18, where item 40 is the corrugated area is wider) and wherein the waste chute has a second inner diameter in the a region between the first lamella annulus and the second lamella annulus (the narrower portion of item 40 of the corrugated area of item 40), wherein the second inner diameter is smaller than the first inner diameter (figure 18).
Regarding claim 6, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Bryan and the apparatus of Bryan is 
Regarding claim 7, Bryan teaches wherein the lamellae (item 50) consist of an elastic material (paragraph [0069]).
Regarding claim 8, Bryan teaches wherein the lamellae (item 50) consist of plastic or rubber (paragraph [0069]).
Regarding claim 9, Bryan teaches wherein the lamellae are separably connected to the waste chute (figure 18).
Regarding claim 10, Bryan teaches wherein the lamellae form a lamella insert (figure 18).
Regarding claim 11, Bryan teaches wherein an opening mechanism (item 35) for a cuvette gripper (intended use MPEP § 2114 (II)) is attached to the waste chute (figure 35), wherein the opening mechanism comprises a structure which is similar in shape to a prism having a triangle as base and top surface (figure 35).
Regarding claim 14, Bryan teaches wherein the waste disposal system comprises a self-closing flap (the portion of item 50 after item 52 begins) instead of the second lamella annulus, wherein the flap comprises a living hinge (the portion of item 50 before item 52 begins), and wherein the flap is attached to the waste chute in the a region of the second opening and closes the second opening (figure 18).
Regarding claim 19, Bryan teaches wherein the second distance between the first lamella annulus and the second lamella annulus is at least half of the first distance (figure 18).
Regarding claim 20, Bryan teaches wherein the second distance between the first lamella annulus and the second lamella annulus is at least three quarters of the first distance (figure 18).

Claim(s) 1, 2, 6-10, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3,934,691, hereinafter Toloczko.
Regarding claim 1, Toloczko teaches a waste disposal system (figure 1) for the disposal of consumables through a waste chute into a waste container (intended use MPEP § 2114 (II)), the waste disposal system comprising a waste chute (item 12) having a first opening (item 16) and a second opening (item 14), wherein the first opening is situated outside the waste container (intended use MPEP § 
Regarding claim 2, Toloczko teaches wherein no lamellae and/or lamella annuli are arranged between the first lamella annulus (item 22) and the second lamella annulus (item 24) (figure 1).
Regarding claim 6, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Toloczko and the apparatus of Toloczko is capable of working on cuvettes or pipette tips. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Toloczko (see MPEP §2115).
Regarding claim 7, Toloczko teaches wherein the lamellae (items 22 and 24) consist of an elastic material (column 2, lines 49-52).
Regarding claim 8, Toloczko teaches wherein the lamellae (items 22 and 24) consist of rubber (column 2, lines 49-52).
Regarding claim 9, Toloczko teaches wherein the lamellae are separably connected to the waste chute (figure 1).
Regarding claim 10, Toloczko teaches wherein the lamellae form a lamella insert (figure 1).
Regarding claim 19, Toloczko teaches wherein the second distance between the first lamella annulus and the second lamella annulus is at least half of the first distance (figure 1).
Regarding claim 20, Toloczko teaches wherein the second distance between the first lamella annulus and the second lamella annulus is at least three quarters of the first distance (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan in view of United States Patent No. 2,650,464, hereinafter Bernheim.
Regarding claims 4 and 5, Bryan teaches all limitations of claim 1; however, Bryan fails to teach a ramp arranged below the second opening with sidewalls and is rectangular in its cross section with rounded corners and sloping sidewalls.
Bernheim teaches a fruit picker device with a ramp (Bernheim, item 4) with sidewalls and is rectangular in its cross section with rounded corners and sloping sidewalls (Bernheim, figures 1 and 4) so that the fruit drops down on the downwardly inclined surface and rolls to the opposite side (Bernheim, column 3, lines 11-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a ramp arranged below the second opening with sidewalls and is rectangular in its cross section with rounded corners and sloping sidewalls because it would cause the item to drop down on the downwardly inclined surface and roll to the opposite side (Bernheim, column 3, lines 11-13).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan.
Regarding claim 12, the embodiment of Bryan, as described above, teaches all limitations of claim 1; however, the embodiment of Bryan, as disclosed above, fails to teach a tube having a first and a second end instead of the second lamella annulus, wherein the first end of the tube is attached to the 
Bryan further discloses, a conical or windsock-shaped baffle are attached by a fixation device on the interior surface of the tube (paragraph [0077]).
Examiner further finds that the prior art contained a device/method/product (i.e., a tube with a first and second end) which differed from the claimed device by the substitution of component(s) (i.e., lamella) with other component(s) (i.e., a tube with a first and second end), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., lamella with a tube with a first and second end), and the results of the substitution (i.e., slowing the items down and providing pressure) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the lamella of reference Bryan with a tube with a first and second end of reference Bryan, since the result would have been predictable.
Regarding claim 13, Bryan teaches wherein the tube is a mesh tube or an elastic grommet (paragraph [0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796